DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a National Stage Entry of and claims priority to PCT Application No. PCT/US18/24201, filed March 23, 2018 and entitled CONTROL SIGNALING FOR DEMODULATION REFERENCE SIGNAL ANTENNA PORT INDICATION, which claims priority under 35 U.S.C. § 119(e) to United States Provisional Patent Application Serial Number 62/476,567 filed March 24, 2017 and entitled "CONTROL SIGNALLING FOR DM-RS ANTENNA PORT INDICATION IN MU-MIMO," to United States Provisional Patent Application Serial Number 62/545,235 filed August 14, 2017 and entitled "DEMODULATION REFERENCE SIGNAL INDICATION AND SIGNALING," and to United States Provisional Patent Application Serial Number 62/587,929 filed November 17, 2017 and entitled "DEMODULATION REFERENCE SIGNAL (DM-RS) ANTENNA PORT INDICATION AND SIGNALING." 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Preliminary Amendment
4.	Acknowledgment is made of Applicant’s submission of preliminary amendment with remarks, dated August 23, 2019. Claims 1-24 are canceled; claims 25-48 are new. Claims 25-48 are pending. This communication is considered fully responsive and sets forth below.
Information Disclosure Statement
5.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on August 23, 2019 and April 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show what the components are. 
Regarding Figure 1, here shows a part of the drawing/information from the Figure:

    PNG
    media_image1.png
    373
    542
    media_image1.png
    Greyscale


The term “Demodulation Reference Signal (DM-RS)” appears multiple times in the specification, such as in paragraphs [0001] and [0004]. 
The examiner objects the usage of the acronym “DMRS” in Figure 1 and suggests amending it to “DM-RS,” so it goes along with the specification.
Similar objection applies to the usage of the acronym “DMRS” in Figure 3C.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 
Claim Objections
7.	Claims 25-48 objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 25, it recites, “An apparatus of a User Equipment (UE) operable to communicate with a Next- Generation Node-B (gNB) on a wireless network, comprising: 
one or more processors to: 
process a first transmission carrying a Demodulation Reference Signal (DM-RS) antenna port group indicator and a second transmission carrying an antenna port configuration indicator; 
select a DM-RS antenna port group comprising a set of antenna port configurations based upon the DM-RS antenna port group indicator; 
select an antenna port configuration out of the set of antenna port configurations based upon the antenna port configuration indicator, the antenna port configuration comprising one or more DM-RS antenna ports; and 
process a third transmission carrying DM-RS in accordance with the selected antenna port configuration, and 

The examiner objects to the usage of the term “operable to” in the claim preamble, because “operable to” can be interpreted as “capable of” which is a non-positive claim limitation or optional claim limitation. 
The examiner recommends either amending the claim to “configured to” or applicant arguing on the record that “operable to” should be interpreted as positive claim limitation with the same meaning as “configured to.” 
The same objection applies to the term “operable to” in the preamble of claims 31, 37 and 43.
Another issue in claim 25 is the usage of the term “the antenna port configuration comprising one or more DM-RS antenna ports” in the second selecting function as in italics above. 
The term “configuration” generally means the arrangement or set up of the hardware and software in telecommunications.   
The examiner objects to the usage of the term and suggests amending it to “the antenna port configuration comprising information for one or more DM-RS antenna ports,” so the claim language flows better.
Same objection applies to the usage of the term “the antenna port configuration comprising one or more DM-RS antenna ports” in claim 31 line 11; claim 37 line 9, and claim 43 line 10.

Claim Rejections - 35 USC § 101  
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 31-36 and 43-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter.
Regarding claim 31, it recites, “Machine readable storage media having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE) operable to communicate with a Next-Generation Node-B (gNB) on a wireless network to perform an operation comprising: 
process a first transmission carrying a Demodulation Reference Signal (DM-RS) antenna port group indicator and a second transmission carrying an antenna port configuration indicator…”
It claims “Machine readable storage media.” The claim is transitory signals per se, since there is no record showing the "Machine readable storage media" is a non-transitory storage medium either in the claims or in the specification.
Same rationale applies to claim 43.  

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 37-48 rejected under 35 U.S.C. 112(b).
Regarding claim 37, it recites, “An apparatus of a Next-Generation Node-B (gNB) operable to communicate with a User Equipment (UE) on a wireless network, comprising: 
one or more processors to: 
establish a Demodulation Reference Signal (DM-RS) antenna port group for the UE and a corresponding DM-RS antenna port group indicator, the DM-RS antenna port group comprising a set of antenna port configurations; 
establish an antenna port configuration and a corresponding antenna port configuration indicator, the antenna port configuration being one of the set of PCT Application. No.5Docket No: 01.AA8094-PCT-US PCT/US 18/24201antenna port configurations, and the antenna port configuration comprising one or more DM-RS antenna ports; 
generate a first transmission carrying the DM-RS antenna port group indicator and a second transmission carrying the antenna port configuration indicator; and 
the selected antenna port configuration, and 
...”
It is rejected under 35 U.S.C. 112(b), since there is a lack of antecedent basis for the usage of the term “the selected antenna port configuration” as in italics in the second generating function above.
Same rational applies to the usage of the term “the selected antenna port configuration” in the last sentence of claim 43.
Regarding claims 38-42 and 44-48, these claims are rejected since they all depend from claim 37 or 43.

Allowable Subject Matter
12.	Claims 25-48 would be allowable if rewritten to resolve the issues related to claim objections, and claim rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) as presented above.
The closest prior art on record, Tsai et al. (US 2017/0332359) and Han et al. (US 2016/0094327) are generally directed to various aspects of obtaining new radio download numerology allocation information through master information block data, system information block data, or radio resource control signals, and using it along with 
However, in consideration of the preliminary amendment filed August 23, 2019, the information disclosure statement submitted August 23, 2019 and April 29, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“select an antenna port configuration out of the set of antenna port configurations based upon the antenna port configuration indicator, the antenna port configuration comprising one or more DM-RS antenna ports;” and “process a third transmission carrying DM-RS in accordance with the selected antenna port configuration,” as specified in claim 25. 
Similar limitations are included in claim 31.
“generate a first transmission carrying the DM-RS antenna port group indicator and a second transmission carrying the antenna port configuration indicator;” and “generate a third transmission carrying DM-RS corresponding with the selected antenna 
Similar limitations are included in claim 43.
Dependent claims 26-30, 32-36, 38-42, and 44-48 are also allowable for incorporating the features recited in the independent claim.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Han et al. (US 2016/0094327) is directed to the method of mapping the X first bit blocks to the predetermined ACK/NACK physical resource, selecting in the predetermined ACK/NACK physical resource a transmission manner of the X first bit blocks, wherein when a distributed mapping manner is applied, a Demodulation Reference Symbol (DM-RS) port of an eREG in an discrete eCCE is the same as a port of an ePDCCH;
Tenny et al. (US 2011/0158116) is directed for facilitating a timing alignment in a multicarrier system and determining downlink timing associated with at least one downlink carrier;

Axmon et al. (US 2018/0145819) is directed for re-tuning to the downlink carrier from time to time in the manner that allows the wireless communication device to correct and maintain its time and frequency synchronization with respect to the network;
Iyer et al. (US 2017/0366311) is cited to show a method for the flexibly configured containers that consists of resources within time-frequency blocks to support multiple numerologies in new radio architectures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WEI ZHAO/           Primary Examiner
Art Unit 2473